Exhibit 10.01

 

NOTE PURCHASE AGREEMENT

THIS NOTE PURCHASE AGREEMENT is made and entered into this __________ day of
December, 2103, by and between Stratus Media Group, Inc., a Nevada corporation
(the “Company”) with its principal place of business located at 1800 Century
Park East, 6th Floor, Los Angeles, California 90067 and Carolina Preferred High
Yield Fund, LLC, a Florida limited liability company (the “Purchaser”) with its
principal place of business located at 4521 Sharon Street, Suite 450 Charlotte,
NC 28211.

W I T N E S S E T H:

WHEREAS, the Company has offered to sell the Purchaser a $500,000 principal
amount 10% Secured Convertible Note (the “Note”) and the Purchaser has agreed to
purchase the Note upon the terms and subject to the conditions hereinafter set
forth;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and in order to consummate the purchase and the
sale of the Note, is hereby agreed as follows:

1.           Purchase and Sale. Subject to the terms and conditions hereinafter
set forth, at the closing of the transaction contemplated hereby, the Seller
shall sell, convey, transfer, and deliver to the Purchaser the Note, the form of
which is attached hereto as Exhibit A and incorporated herein by such reference,
and the Purchaser shall purchase the Note from the Seller in consideration of
the purchase price set forth in this Agreement.

The closing of the transactions contemplated by this Agreement (the “Closing”)
shall be held at the principal offices of the Purchaser on December [13], 2013
at 10:00 a.m., or such other place, date and time as the parties hereto may
otherwise agreement.

2.           Amount and Payment of Purchase Price; Additional Closing Documents.
The total consideration and method of payment thereof are fully set out below:

(a)                Consideration; Payment. As total consideration for the
purchase and sale of the Note pursuant to this Agreement, the Purchaser shall
pay to the Seller the sum of $500,000, such total consideration to be referred
to in this Agreement as the “Purchase Price.” The Purchase Price shall be
tendered at Closing in immediately available funds.

(b)               Note. At Closing, the Company shall deliver the Note to the
Purchaser.

(c)                Security Agreement. To secure the payment and performance by
the Company of the Note, the Company grants, under the Note under and pursuant
to the Security Agreement (as hereinafter defined) of even date hereof, to the
Purchaser, its successors and assigns, a continuing, perfected security interest
in, and does hereby assign, transfer, mortgage, convey, pledge, hypothecate and
set over to the Purchaser, its successors and assigns, all of the right, title
and interest of the Company in and to the Collateral (as that term is defined in
the Security Agreement), whether now owned or hereafter acquired, and all
proceeds (including, without limitation, all insurance proceeds) and products of
any of the Collateral. At Closing, the Company shall execute and deliver to the
Purchaser the Security Agreement in the form attached hereto as Exhibit B and
incorporated herein by such reference (the “Security Agreement”). At any time
upon the Purchaser’s request, the Company shall execute and deliver to the
Purchaser any other documents, instruments or certificates requested by the
Purchaser for the purpose of properly documenting and perfecting the security
interests of the Purchaser in and to the Collateral granted hereunder, including
any additional security agreements, mortgages, control agreements, and financing
statements.

1

 



(d)               Additional Documents. At Closing the Company shall execute and
deliver to the Purchaser such additional documents as it may reasonably request
in order to consummate the sale of the Note as herein contemplated.

(e)                Attorneys’ Fees. At Closing, the Company shall pay Pearlman
Schneider LLP, counsel to the Purchaser, attorneys’ fees in the amount of $5,000
related to the review and preparation of documents associated with the purchase
and sale of the Note and transactions contemplating the investment by the
Purchaser.

3.           Registration Rights.

(a)                If at any time during the three year period commencing on the
Closing the Company decides to file a registration statement under the
Securities Act of 1933, as amended (the “Securities Act”) with respect to an
offering of equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into, equity securities, by the Company for its
own account or for stockholders of the Company for their account (or by the
Company and by stockholders of the Company including, without limitation), other
than a registration statement (i) filed in connection with any employee stock
option or other benefit plan, (ii) for an exchange offer or an offering of
securities solely to the Company’s existing stockholders, (iii) for a dividend
reinvestment plan, (iv) or on Form S-4 or the then equivalent, the Company shall
(x) give written notice of such proposed filing to the Purchaser and its
assignees (each being a “Holder”), as identified by the Purchaser (the
“Assignees”) as soon as practicable but in no event less than 15 business days
before the anticipated filing date, which notice shall describe the amount and
type of securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing underwriter or underwriters,
if any, of the offering, and (y) to the extent permitted under the provisions of
Rule 145 under the Securities Act, offer to the Purchaser and the Assignees in
such notice the opportunity to register the resale of such number of shares of
the Company’s common stock issued or issuable upon the conversion of the Note,
including principal and interest (the “Registrable Securities”) as the Purchaser
and/or the Assignees may request in writing within five business days following
receipt of such notice (a “Piggy-Back Registration”). The Company shall cause
such Registrable Securities to be included in such registration and shall use
its best efforts to cause the managing underwriter or underwriters of a proposed
underwritten offering to permit the Registrable Securities requested to be
included in a Piggy-Back Registration on the same terms and conditions as any
similar securities of the Company and to permit the sale or other disposition of
such Registrable Securities in accordance with the intended method(s) of
distribution thereof. Such notice to the Purchaser and the Assignees shall
continue to be given for each applicable registration statement filed by the
Company until such time as all of the Registrable Securities have been
registered and sold by the Purchaser and/or the Assignees.

2

 



(b) If at any time after giving written notice of its intention to register any
securities and prior to the effective date of the registration statement filed
in connection with such registration, the Company shall determine for any reason
not to register or to delay registration of such securities, the Company may, at
its election, give written notice of such determination to each selling Holder
and, thereupon, (i) in the case of a determination not to register, shall be
relieved of its obligation to register any Registrable Securities in connection
with such registration and (ii) in the case of a determination to delay
registering, shall be permitted to delay registering any Registrable Securities
being registered pursuant to this Section 3 for the same period as the delay in
registering such other securities. The foregoing notwithstanding, the Company
shall not be required to register any Registrable Securities if (i) such
Registrable Securities are eligible for sale pursuant to Rule 144 and (ii) upon
presentation of the appropriate legal opinion and other documentation typically
required for the sale of restricted securities under Rule 144, the Company acts
promptly in allowing (or causing its stock transfer agent to allow) the sale of
such Registrable Securities.

(c) In case of an underwritten public offering, if the managing underwriter(s)
should reasonably object to the inclusion of the Registrable Securities in such
registration statement, then if the Company, after consultation with the
managing underwriter(s), should reasonably determine that the inclusion of the
Registrable Securities would materially adversely affect the offering
contemplated in such registration statement, and based on such determination
recommends inclusion in such registration statement of fewer or none of the
Registrable Securities of a Holder, then (A) if the Company after consultation
with the underwriter(s) recommends the inclusion of fewer Registrable
Securities, the number of Registrable Securities of the Holders included in such
registration statement shall be reduced pro-rata (based upon the number of
Registrable Securities requested to be included in the registration), or (B) if
the Company after consultation with the underwriter(s) recommends the inclusion
of none of the Registrable Securities, none of the Registrable Securities of any
Holder shall be included in such registration statement; provided, however, that
if securities are being offered for the account of other persons as well as the
Company who have greater priority than the Holders, then the amount of the
Registrable Securities otherwise to be included in the registration statement
shall be reduced by the amount of the securities having greater priority.

(d) Each Holder hereby agrees that, if requested by the Company or the
representative of the underwriters of Registrable Securities of the Company,
such Holder shall not sell, dispose of, transfer, make any short sale of, grant
any option for the purchase of, or enter into any hedging or similar transaction
with the same economic effect as a sale, any Registrable Securities of the
Company held by such Holder (other than those included for sale in the
registration or acquired in the Company’s first firm commitment underwritten
public offering of its Common Stock registered and declared effective under the
Securities Act or in the open market thereafter) for a period specified by the
representative of the underwriters of equity securities of the Company not to
exceed 180 days (or such longer period as the underwriters or the Company shall
request in order to facilitate compliance with NASD Rule 2711 or NYSE Member
Rule 472 or any successor or similar rule or regulation) following the effective
date of a registration statement of the Company filed under the Securities Act;
provided that the same lock-up is agreed to by all directors and officers of the
Company and shareholders individually owning more than 1% of the Company’s
outstanding Common Stock.

3

 



(e) The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 3 prior to or following the effectiveness of
such registration, whether or not any Holder has Registrable Securities included
in such registration.

(f) In connection with a registration statement, each selling Holder shall be
required to furnish to the Company information regarding such Holder and the
distribution of such Registrable Securities as is required by law to be
disclosed in the registration statement, and the Company may exclude from such
registration the Registrable Securities of any such Holder who fails to furnish
such information within a reasonable time prior to the filing of such
registration statement or any supplemented Prospectus and/or amended
registration statement.

(g) If a registration statement refers to any Holder by name as the holder of
any securities of the Company, then such Holder shall have the right to require
the deletion of the reference to such Holder in any amendment or supplement to
the registration statement that is filed subsequent to the time that such
reference ceases to be required by the Securities Act.

(h) Each Holder covenants and agrees that (i) it will not sell any Registrable
Securities under a registration statement until it has received copies of the
Prospectus as then amended or supplemented as and notice from the Company that
such registration statement and any post-effective amendments thereto have
become effective and (ii) it and its officers, directors and Affiliates, if any,
will comply with the prospectus delivery requirements of the Securities Act as
applicable to them in connection with the sale of Registrable Securities
pursuant to such registration statement.

(i) Each Holder agrees by its acquisition of Registrable Securities that, upon
receipt of a notice from the Company, such Holder will immediately discontinue
disposition of such Registrable Securities under the registration statement
until such Holder’s receipt of the copies of the supplemented Prospectus and/or
amended registration statement, or until it is advised in writing by the Company
that the use of the applicable Prospectus may be resumed, and, in either case,
has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
registration statement.

(j) The Company shall bear all fees and expenses attendant to registering the
Registrable Securities, including the expenses of any legal counsel selected by
the Purchaser to represent it in connection with the sale of the Registrable
Securities and the costs of any opinions of counsel related to the resale of the
Registrable Securities by the Purchaser and/or the Assignees, but the Purchaser
and the Assignees shall pay any and all underwriting commissions related to the
Registrable Securities. The Company shall use its best efforts to cause any
registration statement filed pursuant to the registration rights granted herein
to remain effective for the earliest to occur of (a) nine months from the date
that the Purchaser and the Assignees are first given the opportunity to sell all
of the Registrable Securities, (b) the sale of all Registrable Securities, or
(c) the date all Registrable Securities are eligible for sale under Rule 144.

4

 



4.           Representations and Warranties of Seller. Seller hereby warrants
and represents:

(a)                Power and Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Nevada. The Company is not in violation of any of the provisions of its articles
of incorporation, by-laws or other organizational or charter documents, each as
may be amended. The Company has all power and authority to: (i) conduct its
business as presently conducted; (ii) enter into and perform its obligations
under this Agreement, the Note and the Security Agreement; and (iii) issue, sell
and deliver the Note. The execution and delivery of each of the Agreement, the
Security Agreement and the Note has been duly authorized by all necessary
corporate action. This Agreement has been duly executed and when delivered will
constitute upon due execution and delivery, will constitute, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or affecting creditors’ rights generally, including the
effect of statutory and other laws regarding fraudulent conveyances and
preferential transfers, and except that no representation is made herein
regarding the enforceability of the Company’s obligations to provide
indemnification and contribution remedies under the securities laws and subject
to the limitations imposed by general equitable principles (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

(b)               The Note will be duly and validly issued, fully paid and
non-assessable, and free from all taxes or liens with respect to the issue
thereof and shall not be subject to preemptive rights, rights of first refusal
and/or other similar rights of stockholders of the Company and/or any other
person. Upon the conversion into shares of the Company’s common stock pursuant
to its terms, the shares of the Company’s common stock so issued will be duly
and validly issued, fully paid and non-assessable, and free from all taxes or
liens with respect to the issue thereof and shall not be subject to preemptive
rights, rights of first refusal and/or other similar rights of stockholders of
the Company and/or any other person.

5.           Representations and Warranties of Purchaser.

(a)                Power and Standing. The Purchaser is a limited liability
company duly organized, validly existing and in good standing under the laws of
the state of Florida. The Purchaser is not in violation of any of the provisions
of its articles of organization. The Purchaser has all power and authority to:
(i) conduct its business as presently conducted; and (ii) enter into and perform
its obligations under this Agreement, the Note and the Security Agreement. The
execution and delivery of the Agreement has been duly authorized by all
necessary corporate action. This Agreement has been duly executed and when
delivered will constitute upon due execution and delivery, will constitute,
valid and binding obligations of the Purchaser, enforceable against the
Purchaser in accordance with its terms except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to or affecting creditors’
rights generally, including the effect of statutory and other laws regarding
fraudulent conveyances and preferential transfers, and except that no
representation is made herein regarding the enforceability of the Purchaser’s
obligations to provide indemnification and contribution remedies under the
securities laws and subject to the limitations imposed by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

5

 



(b)               Private Placement. The Purchaser acknowledges its
understanding that neither the Note nor the shares of common stock issuable upon
the conversion of the Note (collectively, the “Securities”) offered hereby are
registered under the Securities Act, or any state securities laws. The Purchaser
understands that the offering and sale of the Securities contemplated hereby is
intended to be exempt from registration under the Securities Act, by virtue of
Section 4(a)(2) thereof and the provisions of Rule 506(b) of Regulation D
promulgated thereunder, based, in part, upon the representations, warranties and
agreements of the Purchaser contained in this Agreement.

(c)                Accreditation; Investment Intent. The Purchaser is an
Accredited Investor as that term is defined in Rule 501 of Regulation D. The
Purchaser represents that the Note is are being purchased for the Purchaser’s
own account, for investment purposes only and not with a view for distribution
or resale to others. The Purchaser understands that the Securities have not been
registered under the Securities Act by reason of a claimed exemption under the
provisions of the Securities Act which depends, in part, upon the Purchaser's
investment intention. In this connection, the Purchaser understands that it is
the position of the Securities and Exchange Commission that the statutory basis
for such exemption would not be present if the Purchaser's representation merely
meant that the Purchaser’s present intention was to hold such Securities for a
short period, such as the capital gains period of tax statutes, for a deferred
sale or for any other fixed period. The Purchaser realizes that the Securities
and Exchange Commission might regard a purchase with an intent inconsistent with
the Purchaser’s representation to the Company, and a sale or disposition
thereof, as a deferred sale to which the exemption is not available.

6.           General Provisions.

(a)                Entire Agreement. This Agreement (including the exhibits
hereto and any written amendments hereof executed by the parties) constitutes
the entire Agreement and supersedes all prior agreements and understandings,
oral and written, between the parties hereto with respect to the subject matter
hereof.

(b)               Sections and Other Headings. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

(c)                Governing Law. This Agreement, and all transactions
contemplated hereby, shall be governed by, construed and enforced in accordance
with, the laws of the State of Nevada.

6

 



IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
parties hereto on the date first above written.

 

 

STRATUS MEDIA GROUP, INC.

 

 

By:_______________________________

Name:_________________________

Title:__________________________

 

 

 

 

CAROLINA PREFERRED HIGH YIELD FUND, LLC



By: SISKEY INDUSTRIES, INC.,

Its: General Partner

 

       By:_______________________________

              Name: Todd D. Beddard

              Title: President

 

 

 

 

 

 

 

 

 

 



7

 

 

 

Exhibit A

[FORM OF NOTE]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



8

 

 

Exhibit B

[FORM OF SECURITY AGREEMENT]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



9

